DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 8-10, 12 and 13, in the reply filed on 11/20/2020 is acknowledged.

Claims 29-32 and 35-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2020.

Drawings
The drawings of Figures 1-7 are objected to because the numbers in the drawing and some of the figures appear to be handwritten or hand drawn and are unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claims 2-6, 8-10, 12 and 13 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof.

The term "ultra-high thermal effusivity” in claim 2 is a relative term which renders the claim indefinite.  The term "ultra-high thermal effusivity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is an “ultra-high thermal effusivity” and what materials are “ultra-high thermal effusivity materials”?
Claims 3 and 4 are additionally rejected as being dependent on a base claim and including all of the limitations thereof. 

Claim 4 contains the limitation “a Cooper/Graphene/Octadecane phase-change material composite”. It is unclear if the claim should read “copper” instead of “cooper” or if another material is required. For the purpose of this Office Action, claim 4 will be treated as if it reads “a Copper/Graphene/Octadecane phase-change material composite”.

Claim 5 contains the limitation “wherein each of the first diffusion time scale and the second diffusion time scale is controlled by a thermal effusivity of the respective first thermal mass and the second thermal mass, with the thermal effusivity being controlled by each of a thermal conductivity of the respective first thermal mass and second thermal mass, a density of the respective first thermal mass and second thermal mass, and a specific heat capacity of the respective first thermal mass and the second thermal mass”. The structure required by this limitations is unclear and it is unclear how claim 5 further limits claim 1, from which it depends. The first and second thermal masses are made of a material or combination of materials. These materials necessarily have a particular diffusion time scale as a result of the chemical structure of the materials. This diffusion time scale is controlled by the structure and properties of the materials. What structure is being added or required by the limitation “wherein each of the first diffusion time scale and the second diffusion time scale is controlled by a thermal effusivity of the respective first thermal mass and the second thermal mass, 

Claim 6 contains the limitation “wherein each of the first diffusion time scale and the second diffusion time scale is controlled by a thermal effusivity of the respective first thermal mass and the second thermal mass, with the thermal effusivity being controlled by each of a thermal conductivity of the respective first thermal mass and second thermal mass, a density of the respective first thermal mass and second thermal mass, and a latent heat of the respective first thermal mass and the second thermal mass”. The structure required by this limitations is unclear and it is unclear how claim 6 further limits claim 1, from which it depends. The first and second thermal masses are made of a material or combination of materials. These materials necessarily have a particular diffusion time scale as a result of the chemical structure of the materials. This diffusion time scale is controlled by the structure and properties of the materials. What structure is being added or required by the limitation “wherein each of the first diffusion time scale and the second diffusion time scale is controlled by a thermal effusivity of the respective first thermal mass and the second thermal mass, with the thermal effusivity being controlled by each of a thermal conductivity of the respective first thermal mass and second thermal mass, a density of the respective first thermal mass and second thermal 

	Claim 8 contains the limitation “wherein the heat engine is configured to be coupled to the second thermal mass in which the second thermal mass comprises a pre-existing object”. It is unclear what the limitation “pre-existing” requires. The term “pre-existing” is necessarily a time-based limitation and does not appear to be a structural limitation of the device. Further, it is unclear if the “pre-existing object” is a part of the energy harvesting device or outside the bounds of the energy harvesting device. 

Claim 9 contains the limitation “wherein the at least one of the first thermal mass or the second thermal mass being tuned based on the respective first thermal diffusion time scale or the second thermal diffusion time scale is tuned based on at least one of a size of the at least one of the first thermal mass or the second thermal mass or a thermal effusivity of the at least one of the first thermal mass or the second thermal mass”. The structure required by this limitations is unclear and it is unclear how claim 9 further limits claim 1, from which it depends. The first and second thermal masses are made of a material or combination of materials. These materials necessarily have a particular diffusion time scale as a result of the chemical structure of the materials. This diffusion time scale is controlled by the structure and properties of the materials. Claim 9 is directed to an energy harvesting device which is the final product. The first and second thermal masses are part of the structure of the final product. How the first and 

Claim 10 contains the limitation “wherein the at least one of the first thermal mass or the second thermal mass being tuned based on the respective first thermal diffusion time scale or the second thermal diffusion time scale is tuned based on a temperature oscillation frequency of the at least one of the first thermal mass or the second thermal mass such that the power generated by the heat engine is optimized”. The structure required by this limitations is unclear and it is unclear how claim 10 further limits claim 1, from which it depends. The first and second thermal masses are made of a material or combination of materials. These materials necessarily have a particular diffusion time scale as a result of the chemical structure of the materials. This diffusion time scale is controlled by the structure and properties of the materials. Claim 10 is directed to an energy harvesting device which is the final product. The first and second thermal masses are part of the structure of the final product. How the first and second thermal masses are chosen or tuned is not a structural requirement of the final product. Is the above limitation directed to a step in the manufacturing process of the device (i.e. 
	
Claim 12 contains the limitations “The energy harvesting device of claim 1, further comprising: a monitor in communication with the energy harvesting device and configured to acquire data related to at least one of the energy harvesting device or an environment surrounding the energy harvesting device; and a microprocessor configured to adjust one or more parameters of at least one of the energy harvesting device or the environment surrounding the energy harvesting device in response to the data acquired by the monitor”. The metes and bounds of claim 12 are unclear. Claim 12 is directed to the energy harvesting device, but includes limitations to a monitor and microprocessor in communication with the energy harvesting device. It is unclear if the monitor and microprocessor are part of the energy harvesting device or outside the bounds of the energy harvesting device. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5-6, 8-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (US 2015/0083180).

Regarding claim 1, Lang discloses an energy harvesting device in Figure 5, comprising:
	a first thermal mass (low temperature storage 3) having a first thermal diffusion time scale ([105], the low temperature storage necessarily has a first thermal diffusion time scale); 
a second thermal mass (high temperature storage 2) having a second thermal diffusion time scale ([104], the high temperature storage necessarily has a second thermal diffusion time scale); and 
a heat engine (thermoelectric generator 1) disposed between the first thermal mass (3) and the second thermal mass (2) and configured to translate a spatial temperature difference between the first thermal mass and the second thermal mass into power ([102]). 

Lang additionally discloses that the first and second thermal mass can be a phase change material including paraffins, hydrated salts or water ([11]-[13] and [109]) which are the same materials used in the instant specification (instant specification, [54] and [56]). Since the first and second thermal masses of Lang are made of the same materials as the thermal masses in the instant specification, they will necessarily display 
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.


Regarding claim 2, Lang discloses all of the claim limitations as set forth above. Lang additionally discloses that the first and second thermal mass can be a phase 
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.



Regarding claim 5, Lang discloses all of the claim limitations as set forth above. Lang additionally discloses that the first and second thermal mass can be a phase change material including paraffins, hydrated salts or water ([11]-[13] and [109]) which are the same materials used in the instant specification (instant specification, [54] and [56]). Since the first and second thermal masses of Lang are made of the same materials as the thermal masses in the instant specification, they will necessarily display the claimed properties of “wherein each of the first diffusion time scale and the second diffusion time scale is controlled by a thermal effusivity of the respective first thermal mass and the second thermal mass, with the thermal effusivity being controlled by each of a thermal conductivity of the respective first thermal mass and second thermal mass, a density of the respective first thermal mass and second thermal mass, and a specific heat capacity of the respective first thermal mass and the second thermal mass”.
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Regarding claim 6, Lang discloses all of the claim limitations as set forth above. Lang additionally discloses that the first and second thermal mass can be a phase change material including paraffins, hydrated salts or water ([11]-[13] and [109]) which are the same materials used in the instant specification (instant specification, [54] and [56]). Since the first and second thermal masses of Lang are made of the same materials as the thermal masses in the instant specification, they will necessarily display the claimed properties of “wherein each of the first diffusion time scale and the second diffusion time scale is controlled by a thermal effusivity of the respective first thermal mass and the second thermal mass, with the thermal effusivity being controlled by each 
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Regarding claim 8, Lang discloses all of the claim limitations as set forth above. Lang additionally discloses that the heat engine is configured to be coupled to the second thermal mass in which the second thermal mass comprises a pre-existing object (heater 5, [104], Figure 5).

As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A 

Regarding claim 10, Lang discloses all of the claim limitations as set forth above. Lang additionally discloses that the first and second thermal mass can be a phase change material including paraffins, hydrated salts or water ([11]-[13] and [109]) which are the same materials used in the instant specification (instant specification, [54] and [56]). Since the first and second thermal masses of Lang are made of the same materials as the thermal masses in the instant specification, they will necessarily display the claimed properties of “wherein the at least one of the first thermal mass or the second thermal mass being tuned based on the respective first thermal diffusion time scale or the second thermal diffusion time scale is tuned based on a temperature oscillation frequency of the at least one of the first thermal mass or the second thermal mass such that the power generated by the heat engine is optimized”.
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

	Regarding claim 13, Lang discloses all of the claim limitations as set forth above. Lang additionally discloses that the device can be designed to produce the desired level of voltage including positive and negative voltage outputs ([95]). Lang further discloses that by using specific temperature differences and electrically connecting the individual modules in either series or parallel a number of power output options may be designed into the system and that the device can be designed to provide multiple differing electrical outputs to a user and allow the user to adjust the electrical output by allowing the module connections to be altered on demand ([97]). Thus, the device of Lang is configured to produce a dual polarity voltage output as claimed.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2015/0083180), as applied to claim 2 above, in view of Liang et al. (“Graphene–nickel/n-carboxylic acids composites as form-stable phase change materials for thermal energy storage”) and Xia et al. (“Synthesis of three-dimensional graphene aerogel encapsulated n-octadecane for enhancing phase-change behavior and thermal conductivity”).
 	Regarding claim 4, Lang discloses all of the claim limitations as set forth above. Lang additionally discloses that the first and second thermal mass can be a phase change material including paraffins, hydrated salts or water ([11]-[13] and [109]), but Lang does not explicitly disclose that the one or more ultra-high thermal effusivity materials comprise at least one of a Cooper/Graphene/Octadecane phase-change material composite or a Nickel/Graphene/Octadecane phase-change material composite.
Liang discloses a graphene-nickel-paraffin composite phase change material (abstract, introduction and Table 1).
Xia discloses an octadecane and graphene composite phase change material (abstract). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the first and second thermal masses of Lang with a Nickel/Graphene/Octadecane phase-change material composite, as taught by Liang and Xia, because it would amount to the substitution of one phase change material for another to obtain a predictable result. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2015/0083180), as applied to claim 1 above, in further view of Johnson et al. (US 2006/0118157).
Regarding claim 12, Lang discloses all of the claim limitations as set forth above. Lang does not disclose a monitor in communication with the energy harvesting device and configured to acquire data related to at least one of the energy harvesting device or an environment surrounding the energy harvesting device; and a microprocessor configured to adjust one or more parameters of at least one of the energy harvesting device or the environment surrounding the energy harvesting device in response to the data acquired by the monitor.

Johnson discloses a thermoelectric energy harvesting device in Figure 2 comprising a monitor (sensors, [39]) in communication with the energy harvesting device and configured to acquire data related to at least one of the energy harvesting device or an environment surrounding the energy harvesting device ([39]-[42]); and a microprocessor (controller 214 includes microprocessor, [37]-[38]) configured to adjust one or more parameters of at least one of the energy harvesting device or the environment surrounding the energy harvesting device in response to the data acquired by the monitor ([37]-[42]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a monitor in communication with the energy harvesting device and configured to acquire data related to at least one of the energy harvesting device or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726